Citation Nr: 1040055	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-
connected left shoulder acromioclavicular joint trauma with 
persistent strain, rated as 10 percent disabling from December 
29, 2005 to December 9, 2007 and 20 percent disabling thereafter.  

2.  Entitlement to a higher initial evaluation for service-
connected right shoulder acromioclavicular joint trauma with 
persistent strain, rated as 10 percent disabling from December 
29, 2005 to December 9, 2007 and 20 percent disabling thereafter.  

3.  Entitlement to a higher initial evaluation for service-
connected low back strain with pyriformis syndrome and 
degenerative changes at L2-L3 and L5, rated as 10 percent 
disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from December 2000 to December 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge, which was held at the 
Phoenix RO.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

The issue of entitlement to a higher initial evaluation for 
service-connected low back strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required.


FINDINGS OF FACT

At the Board hearing held in June 2010, which was prior to the 
promulgation of a decision in the appeal, the Veteran requested 
that his appeal with respect to the issues of entitlement to a 
higher initial evaluation for his service-connected left shoulder 
acromioclavicular joint trauma with persistent strain, and 
entitlement to a higher initial evaluation for his service-
connected right shoulder acromioclavicular joint trauma with 
persistent strain, be withdrawn.     
CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to a higher initial 
evaluation for service-connected left shoulder acromioclavicular 
joint trauma with persistent strain, the criteria for withdrawal 
of an appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  With respect to the issue of entitlement to a higher initial 
evaluation for service-connected right shoulder acromioclavicular 
joint trauma with persistent strain, the criteria for withdrawal 
of an appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In the present case, the Veteran's claims for a higher initial 
evaluation for his service-connected left and right shoulder 
disabilities are dismissed due to the Veteran's request for 
withdrawal at the Board hearing, and the remaining issue is 
remanded for further evidentiary development for reasons that 
will be explained in greater detail below.  In view of the 
foregoing, the Board finds that no discussion regarding VA's 
fulfillment of its duties to notify and assist is warranted at 
this time.   

II.  Higher Initial Ratings for Left and Right Shoulder 
Disabilities

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran told the undersigned during his 
testimony at the June 2010 Travel Board hearing that he wished to 
withdraw his appeal as to the issues involving a higher initial 
rating for his service-connected left and right shoulder 
disabilities.  See hearing transcript, p. 2.  He further 
submitted a written statement confirming his desire to withdraw 
his appeal with respect to these issues at the Board hearing.  
See Cancellation of Appeal dated June 8, 2010.  Because the 
request to withdraw the appeal is in writing and there remain no 
allegations of errors of fact or law for appellate consideration, 
the Board does not have jurisdiction to review the appeals, and 
those issues are properly dismissed.


ORDER

Entitlement to a higher initial evaluation for service-connected 
left shoulder acromioclavicular joint trauma with persistent 
strain, rated as 10 percent disabling from December 29, 2005, to 
December 9, 2007, and 20 percent disabling thereafter, is 
dismissed.  

Entitlement to a higher initial evaluation for service-connected 
right shoulder acromioclavicular joint trauma with persistent 
strain, rated as 10 percent disabling from December 29, 2005, to 
December 9, 2007, and 20 percent disabling thereafter, is 
dismissed.  

REMAND

A careful review of the record reveals that this case must be 
remanded for further evidentiary development.  

In the present case, the Veteran was afforded a medical 
examination in December 2007 in connection with his claim.  
However, he indicated at his Travel Board hearing that his low 
back disability had worsened since 2008, which was when he 
underwent an electromyography (EMG) that was normal.  See hearing 
transcript, at page 5.  It is further observed that the most 
recent VA treatment records pertaining to the Veteran's treatment 
for his low back disability are dated in September 2008.  

Governing regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examinations 
and treatment as well as to provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for 
Veterans Claims has held that an appeal of an existing disability 
rating based on established entitlement to compensation requires 
consideration of the present level of disability and contemplates 
staged ratings when the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thus, in light of the foregoing, the Board finds that a remand 
for a more contemporaneous medical examination to assess the 
current low back disability is warranted in this case.  38 
U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Moreover, the Veteran's VA treatment records pertaining to 
treatment for his low back from September 2008 to the present 
should be obtained and associated with the claims folder on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records 
at the VAMC in Phoenix, Arizona, pertaining to 
any treatment the Veteran received for a low back 
disability from September 2008 to the present, 
and associate them with the claims file.  The 
search should include any archived or retired 
records.  If no records are available, please 
make specific note of that fact in the claims 
file and include a memorandum of unavailability, 
which documents all efforts at obtaining the 
evidence, in the record and follow the procedures 
outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Thereafter, schedule the Veteran for an 
appropriate medical examination to determine the 
current level of severity of his low back 
disability.  The claims file and a copy of this 
Remand must be made available to and reviewed by 
the examiner in conjunction with the requested 
examination.  The examiner should indicate in the 
report that the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any testing 
prior to completion of the report.  To the extent 
feasible, other evidence, to include lay 
statements, may be used to support a diagnosis or 
a contention as to etiology as related to 
service.

a.  The examiner should carefully review the 
claims folder, and identify all current low 
back disorders, to include degenerative disk 
disease and any associated radiculopathy.

b.  Upon appropriate physical examination, 
address the extent of back disability present 
as supported by current medical findings and 
the medical record.

c.  Address the Veteran's complaints referable 
to the low back disorder, and any other 
relevant evidence.  If his complaints of 
symptoms or impairments in functioning 
associated with his low back disorder are 
inconsistent with or unexplainable by physical 
findings, the examiner should so state, and 
should provide an explanation of any such 
inconsistencies, and should state and explain 
any resulting conclusions as to the actual 
level of pain and level of work impairment or 
functional impairment due to low back 
disability.  Address the extent to which 
disability complained of by the Veteran is 
supportable by the medical evidence.

d.  Address factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), of pain on 
undertaking motion, fatigue, weakness, and/or 
incoordination.  Explain any findings of 
additional limitation of motion or limitation 
of functional use with repetitive motion due 
to any of these factors, and reconcile these 
with other pertinent findings.

e.  Note and address any nonorganic findings, 
psychogenic overlay, Waddle signs, etc.  
Address how these may (or may not) be 
reconciled with your findings upon physical 
examination including ranges of motion, pain 
on motion, and further limitations, including 
the DeLuca factors.  The examiner is advised, 
in this regard, that recent Court cases have 
implicitly required the Board to directly 
address of the credibility of the Veteran, in 
order to weigh the Veteran's symptom 
complaints in the Board's consideration of 
evidence to support disability claims.  Hence, 
the medical support for or against the 
credibility of the Veteran in his assertions 
related to disability must be addressed.

f.  Note and explain findings on straight-leg 
raising, including any discrepancies found 
between straight-leg raising in the inclined 
and seated positions.  Address the relevance 
of these findings and any other findings which 
may reflect upon radiculopathy and/or 
complained-of radiculopathy.  Also address 
medical findings which may support the 
Veteran's complaints.

g.  Discuss what disability and level of 
disability associated with the Veteran's low 
back disorder is consistent with the objective 
medical evidence.

h.  If any opinion and supporting rationale 
cannot be provided without medically unsound 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
explain why this is so for each opinion not 
provided for this reason.

i.  The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-connected 
low back disability and any non-service-
connected disorders which may be found.  If it 
is medically impossible to distinguish among 
symptomatology resulting from the disorders, 
the examiner should so state in the 
examination report.

3.  After any additional notification and/or 
development deemed necessary is undertaken, the 
claim should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


